Citation Nr: 1402226	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  13-24 002	)	DATE
	)
	)



THE ISSUE

Eligibility for payment of attorney fees from past-due benefits.



ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1982 to September 1985 and from January 1986 to June 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma which determined that the appellant was not eligible for direct payment fees related to the April 2013 rating decision granting the Veteran entitlement to a total disability rating based on individual unemployability (TDIU).

A review of the Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system reveals no additional records pertinent to the current appeal.


FINDINGS OF FACT

1.  In a September 2008 rating decision, the RO denied the claim of entitlement to service connection for residuals of left orchiopexy and scarring.

2.  On November 17, 2008, the Veteran submitted a notice of disagreement with the September 2008 rating decision.

3.  On February 4, 2011 the Veteran entered into a valid fee agreement with the appellant.

4.  On March 7, 2011, the appellant raised the issue of entitlement to a TDIU at a Board hearing before a Veterans Law Judge.

5.  In a September 2011 Board decision, the Veteran was granted entitlement to left orchiopexy, left testicle pain and scarring, and in January 2012 the RO issued a rating decision assigning the Veteran an initial noncompensable rating for left orchiopexy, left testicle condition and an initial noncompensable rating for scarring secondary to left orchiopexy.

6.  On May 23, 2012, the appellant submitted a notice of disagreement on behalf of the Veteran expressing disagreement with the assignment of noncompensable initial ratings for a left testicle disorder and scarring, and for the failure to address entitlement to a TDIU.

7.  In an April 2013 rating decision, the RO granted the Veteran entitlement to a TDIU based on the combined effects of all service-connected disabilities from March 7, 2011 until May 16, 2012.

8.  The appellant is entitled to payment for her representation of the Veteran in obtaining an award of a TDIU, effective from March 7, 2011 until May 16, 2012.


CONCLUSION OF LAW

The criteria for eligibility for payment of attorney fees from past-due benefits arising from the award of entitlement to a TDIU, effective from the date of March 7, 2011 until May 16, 2012, are met.  38 U.S.C.A. § 5904 (West 2002 & West Supp. 2013); 38 C.F.R. § 14.636 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In light of the fully favorable determination in this case, no discussion of compliance with VA's duty to notify and assist is necessary.  Furthermore, such duties do not apply to cases where the claimant is not seeking benefits under Chapter 51 of Title 38 of the United States Code but is instead seeking a decision regarding how benefits will be distributed under another Chapter.  Sims v. Nicholson, 19 Vet. App. 453 (2006).

Analysis

The appellant contends that she is entitled to payment of attorney fees based on an April 2013 RO award of a TDIU for the period from March 7, 2011 to May 16, 2012.

The appellant signed a valid fee agreement with the Veteran in February 2011 stating that 20 percent of any gross amount of any past due retroactive VA disability payment recovered would be paid to the appellant.  See 38 C.F.R. § 14.636(g).  The appellant represented the Veteran in the matter of entitlement to service connection for residuals of left orchiopexy, left testicle pain, and scarring (left testicle disorder), which was appealed to the Board and granted in a September 2011 Board decision.  The appellant raised the issue of entitlement to a TDIU at the Veteran's March 2011 Board hearing and submitted a statement from the Veteran's supervisor and a Notice of Proposed Separation relating to his inability to perform his current job.

In January 2012 the RO issued a rating decision assigning the Veteran an initial noncompensable rating for left orchiopexy, left testicle condition and an initial noncompensable rating for scarring secondary to left orchiopexy.  On behalf of the Veteran, in May 2012 the appellant submitted a notice of disagreement with the initial noncompensable ratings in which she stated that the January 2012 rating decision had failed to consider the issue of entitlement to a TDIU despite the fact that this issue had been previously raised in the record.  In April 2013 the RO granted the Veteran entitlement to a TDIU based on the combined effects of his service-connected disabilities for the period from March 7, 2011 to May 16, 2012.  The RO also raised the Veteran's evaluation for depression from 50 percent to 100 percent, effective date May 16, 2012, thus making the TDIU determination moot as of that date.

In April 2013 the appellant requested an Attorney Fee Decision from the RO.  An April 2013 administrative decision determined that the attorney was not eligible for direct payment fees because the issue of entitlement to a TDIU had not been on appeal and because it had not been granted based on the previous issues granted on appeal.

The appellant contends that because she had raised the issue of entitlement to a TDIU at the Veteran's March 2011 Board hearing, the TDIU claim was pending at the time of the January 2012 rating decision.  She then again raised the issue of entitlement to a TDIU in the May 2012 notice of disagreement.  The appellant contends that the April 2013 TDIU award was part and parcel of the initial rating assigned in January 2012 and, thus, a past-due benefit on the claims on which she had represented the Veteran before the Board and for which she then submitted a notice of disagreement.

Having reviewed all the evidence of record, the Board concludes that the appellant is entitled to attorney fees from past-due benefits stemming from the RO's grant of entitlement to a TDIU in April 2013.

In May 2008 VA revised and renumbered the regulatory provisions governing attorney fee agreements and payment of attorney fees out of past-due VA disability compensation benefits.  See 73 Fed. Reg. 29875 (May 22, 2008) codified at 38 C.F.R. §§ 14.636, 14.637 (2013).  The revised regulations permit attorneys-at-law and agents to charge fees for representation after an agency of original jurisdiction has issued a decision on a claim or claims and a notice of disagreement has been filed with respect to that decision on or after June 20, 2007.  38 C.F.R. § 14.636(c).

In this case, the Veteran's attorney clearly raised the issue of entitlement to a TDIU at the March 2011 Board hearing and submitted evidence that the Veteran was forced to retire due to medical problems.  The issue of entitlement to a TDIU had therefore been reasonably raised prior to the January 2012 rating decision awarding service connection for left testicle disorder, including residuals of left orchiopexy, and for scarring secondary to left orchiopexy bipolar disorder.  While the RO did not explicitly adjudicate the question of entitlement to a TDIU in the January 2012 rating decision, the Board accepts that once TDIU had been raised in relation to the Veteran's claims on appeal, TDIU became a component of the initial rating claim and not a new, increased rating claim.  The Court of Appeals for Veterans Claims has held that once a veteran has challenged the initial disability rating assigned for a disability upon which he has based his assertion of unemployability, "the determination of whether he is entitled to TDIU, including the effective date for that award, is part and parcel of the determination of the initial rating for that disability."  Rice v. Shinseki, 22 Vet. App. 447, 455 (2008).  The issue of entitlement to a TDIU is therefore a component of the initial rating claim, and the appellant's May 2012 correspondence served as a notice of disagreement both for the initial assignment of 0 percent ratings and for the implicit denial of a TDIU.  Id.

Furthermore, while the grant of a TDIU was not based primarily on the Veteran's left testicle disorder and left testicle scarring, the two issues for which the appellant had provided representation, they were nonetheless part of the total disability picture for which the Veteran was found unemployable.  The April 2013 rating decision indicated that due to the "combined effects" of all service-connected disabilities rendered the Veteran "unable to perform the physical and mental acts required of employment."  The September 2012 VA examination upon which this rating decision was based clearly indicates that constant left and right testicle pain was disruptive to the Veteran's ability to focus at work, and led to his conclusion that the Veteran was "unable to work due to the chronic scrotum pain."  Left testicle disorder and scarring are therefore found to be part of the basis for the grant of a TDIU.

In summary, the Board finds that the appellant's representation of the Veteran in pursuing a higher initial rating for left orchiopexy, left testicle condition and scarring secondary to left orchiopexy, two of the disabilities upon which the grant of a TDIU was based, entitles her to payment for the monetary benefits stemming from this grant, effective for the full period of this grant, March 7, 2011 until May 16, 2012.  38 C.F.R. § 14.636.


ORDER

Eligibility for payment of attorney fees from past-due benefits is granted.


                    _________________________________________________
	MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


